          Case 2:19-cv-01667-GMN-VCF Document 383 Filed 04/07/21 Page 1 of 4




1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                      ***

4

5
      LAS VEGAS SUN, INC., a Nevada corporation,
6
                          Plaintiff,
7                                                             2:19-cv-01667-GMN-VCF
      vs.                                                     ORDER APPOINTING HON. PHILIP M.
8     SHELDON ADELSON, an individual and as the               PRO (ret.) AS SPECIAL MASTER
      alter ego of News+Media Capital Group LLC and
9
      as the alter ego of Las Vegas Review Journal,
10
      Inc.; PATRICK DUMONT, an individual;
      NEWS+MEDIA CAPITAL GROUP LLC, a
11    Delaware limited liability company; LAS
      VEGAS REVIEW-JOURNAL, INC., a Delaware
12    corporation; and DOES, I-X, inclusive,

13                         Defendants.

14    LAS VEGAS REVIEW-JOURNAL, INC., a
      Delaware corporation,
15
                          Plaintiff,
16
      vs.
17    LAS VEGAS SUN, INC., a Nevada corporation;
      BRIAN GREENSPUN, an individual and as the
18
      alter ego of Las Vegas Sun, Inc.; GREENSPUN
      MEDIA GROUP, LLC, a Nevada limited liability
19
      company, as the alter ego of Las Vegas Sun, Inc.,
20
                           Defendants.
21
            Having considered the factors set forth in F.R.C.P. 53(a)(3), the parties’ Joint Response Pursuant
22
     to Court’s March 18, 2021, Orders (ECF No. 377), and having given the parties notice and an opportunity
23
     to be heard, the Court hereby appoints Hon. Philip M. Pro (ret.) (JAMS, 3800 Howard Hughes Parkway,
24

25

                                                          1
          Case 2:19-cv-01667-GMN-VCF Document 383 Filed 04/07/21 Page 2 of 4




1    11th Floor, Las Vegas, NV 89169; email care of Scott Parreno: sparenno@jamsadr.com), as Special

2    Master in this matter.

3           1. Authority for and Scope of Appointment. The Special Master is appointed pursuant to F.R.C.P.

4    53(a)(1)(C) to supervise pretrial discovery in this case. In addition, the Special Master may perform any

5    additional duties consented to by the parties and Court pursuant to F.R.C.P. 53(a)(1)(A).

6           2. Special Master’s Duties and Authority. The Special Master must proceed with all reasonable

7    diligence to undertake these responsibilities with a view to avoiding disputes wherever possible and where

8    disputes arise, to resolve them as quickly and inexpensively as possible. The Special Master is delegated

9    all of the authority provided to masters as set forth in F.R.C.P. 53(c), including the power to sanction as

10   set forth in F.R.C.P. 53(c)(2).

11                  (a) Timeframes for Completion of Certain Events: Unless otherwise agreed to by the parties

12                  and the Special Master, the parties must have an initial meeting or remote conference with

13                  the Special Master, within 14 days of the issuance of this Order. During that initial

14                  meeting, the parties and the Special Master must formulate a plan for completing pretrial

15                  discovery, including, without limitation, entry of a new discovery plan and scheduling

16                  order.

17          3. Ex Parte Communications.

18                  (a) With the Court. The Special Master may have ex parte communications with the Court

19                  regarding (1) whether or not a particular dispute or motion is subject to the scope of the

20                  Special Master’s duties; (2) assisting the Court with procedural matters, such as apprising

21                  the Court regarding logistics, the nature of the Special Master’s activities, and management

22                  of the litigation; (3) any matter upon which the parties or their counsel have consented; (4)

23                  the application of F.R.C.P. 53; and (5) any matter, the subject of which is initiated by the

24                  Court.

25

                                                          2
           Case 2:19-cv-01667-GMN-VCF Document 383 Filed 04/07/21 Page 3 of 4




1                   (b) With the Parties and Counsel. The Special Master may have ex parte

2                   communications with the parties or their respective counsel regarding (1) purely procedural

3                   or scheduling matters; (2) resolution of privilege or similar questions, in connection with

4                   in camera inspections, and with notice to the other parties; and (3) any matter upon which

5                   the parties or their counsel have consented.

6           4. Material to be Preserved and Filed as the Record of the Special Master’s Activities. All orders

7    of the Special Master must be filed with the Court, unless the parties or their counsel have agreed

8    otherwise. It is the duty of the parties and counsel, not the Special Master, to provide for any record of

9    proceedings with the Special Master. The Special Master is not responsible for maintaining any records

10   of the Special Master’s activities other than billing records. In the event of any hearing where evidence

11   is taken, it is the duty of the parties and counsel to preserve any exhibits tendered or rejected at the hearing

12   and to provide the Special Master with a copy of all transcripts.

13          5. Review of Special Master’s Reports, Orders or Recommendations. Subject to the provisions of

14   F.R.C.P. 53(f), any report or order of the Special Master is effective upon its issuance. Subject to the

15   presiding district judge’s authority to refer matters to the presiding magistrate judge, pursuant to 28 USC

16   636(b), any objection to any report, order or recommendation of the Special Master must be made in

17   writing by the objecting party and filed with the Court within 7 days of the date of the order, report or

18   recommendation to which the party is objecting. Review of the Special Master’s order, report or

19   recommendation is governed by F.R.C.P. 53(f)(3).

20          6. Compensation. The Special Master must be compensated at $525/hour and must be reimbursed

21   for all reasonable expenses and costs incurred in the performance of his duties. These fees and costs must

22   be paid ½ by the Plaintiff/Counterdefendants, and ½ by the Defendants/Counterclaimant, although the

23   Special Master has the power to adjust the division of fees and costs in his discretion based on the merits

24   of the matter before him. The Special Master will bill the parties on a monthly basis for fees and

25

                                                            3
          Case 2:19-cv-01667-GMN-VCF Document 383 Filed 04/07/21 Page 4 of 4




1    disbursements, with invoices that provide sufficient description to understand the work performed. The

2    parties must promptly pay the Special Master directly, upon receipt of the Special Master’s invoice. The

3    fees and costs may be reallocated by the Court in its discretion at the conclusion of the case. Upon the

4    failure of a party to timely pay the Special Master’s fees, the Court may enter judgment in favor of the

5    Special Master and against the non-paying party.

6           7. Special Master’s Affidavit. The Special Master’s Affidavit required by F.R.C.P. 53(b)(3)(A)

7    has been executed and filed.

8                       7
            Dated this ____th day of April, 2021.
                                                                _________________________
9                                                               CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                        4
